                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


SHAMAR W. MONTGOMERY,

                       Plaintiff,
                                                               Case No.: 2:20-cv-842
vs.                                                            JUDGE GEORGE C. SMITH
                                                               Magistrate Judge Jolson

JUDY LYNCH, et al.,

                       Defendants.

                                              ORDER

        On February 27, 2020, the United States Magistrate Judge issued a Report and

Recommendation and Order recommending that Plaintiff’s Motion for Leave to Proceed in

forma pauperis be granted and that Plaintiff’s Complaint be dismissed. (See Report and

Recommendation and Order, Doc. 6). The parties were advised of their right to object to the

Report and Recommendation and Order and of the consequences of their failure to do so. There

has nevertheless been no objection to the Report and Recommendation and Order.

        The Report and Recommendation and Order is hereby ADOPTED and AFFIRMED.

Plaintiff’s Complaint is hereby dismissed for failure to state a plausible claim for relief.

        The Clerk shall remove Document 6 from the Court’s pending motions list and close this

case.

               IT IS SO ORDERED.

                                                       /s/ George C. Smith__________________
                                                       GEORGE C. SMITH, JUDGE
                                                       UNITED STATES DISTRICT COURT
